OFFICE   OF   THE   ATTORNEY       GENERAL      OF    TEXAS
                       AUSTIN




                                             on the horel~bov~
                                       7 thl8        6opartaulb.   wo quot.




                nl*lon     al80providm thet the tam
                         omrler’ ahall lnoluda thorn
                           r deslr oto lngaee lxolu~lv~-



hohtr, onn.8, rlnd.l~~~or. &a 901om, rlnohem,
qm~lal rotor ~vohloles, and 8uoh 0tJnr devloo8
la are n)ormrky for the lfe   and proper loadlw
or ualoo&hng of pro9ert~ r*qulrlnei 89eolalllee6
lqulpn&.for   the Drmrportatlon end hsndling
theroof.,.
Ron. Beauford z!.Jsater, page 2




                     party     roauirlnu     l~aclrllzodlq ulma nt
                                                                 is
               vLLooamodltioa uhioh by roaaon of length,
    width, rel&ht, height, aim. or othar phyaiaal
    oharrotarlotloarequire         tha uao oi l9oolal dorlooa,
    rO0iiiti00          o r lqulpnnt
                                   rot tbolr loading, unload-
    lna, Ma          tronoportotloa.




    iua~             wbdmg           end   treaiportatien~ cr.   wet
    th.    .~&O&lt            9l'O9OWO t0UU 8lDOOi~M
                                                   l tW

    *8sluaeo                 .a&01    Ilook w   sbor~dbh    parmlto
    the tb&naport.otloa oi e lotgo qa8ntlty ot Ilve
    pouXtw hoa mral~ end urban live poultry oono0ib
    tratloa point8 to 'hne oitlaa lnd l~~00m90,and
    ‘the da)rpd for tbio 8orvl*o lrlooo $7 roooon d                    l
    a&km&i:;*           nrrlgeretia# f~ollltlu, 6malna
    ntlonlag          aad other aoa6lflona lul diifioultlu
    lttrlbat*d          to World W8r II.

         *u 008m80tion aah  th0 rir0t ~~08ti011, tdu
    you plwoo o6vloo whoth~r the Cdoalon      lo author-
    18.d to ~otumine lx

    sinloo.
         'Ia-•ommotler,with the oooond quo~tion. rlll
    ~0'0~
        plowo •4rlsa~*hothar tho'Cbmlialon 8hould
    do*rW             andor the
    to    l   &Won l

                                              was whthln the ltetutory
.   .                                                                               244
        Hon.    h6UfOrd    n. Jester,        p&w   3




                      Artlolo 911B, !*eatlonl(1) or the Retied Cl011
        %atutea      of Team, reads in part, ls follows~
                     "(1) ~8p*ol~llzodmotor oarrlorl moans any
               person  owu,   oontrollln~,uanaglng, operating,
               or orua%ry to bo oprotod any motor-propollod
               tohlolo ao*d in treu.portlng ovu any publlo
               hlghuOt la this State, ovu irri@ar        rout00
               011 imetier   lohOdulo8, fbr ooqonoatlon Ona ror
               th0 /omoXml publlo Ulth l 900lallzOd l  qulpmont,
               property roqalrlng l puleliw4 lq ulp ment    la the
               trono90rtotlo0eodhon8ll0gthor0or;         rovld~d,
               tPat the twm *~900101%004 motor    0Orr P 0~' l0




                      *or.th*      9uqou      of this Aot, the toa
               *apu1oll~od lqulpakent~          $noludoo, But lo not
               llmltod tcblo~k on4 to~klo,holota,oroneo.
               *lna lo o ogeo
                            snpoloo,
                              ,      lllno h ul9oololOIotor
                                                ,
               v0hlolo0; mb luOh other dovLOO8 08 or0
               newuery      Su     the mro ukC9ro9oz loadiage&i.
               id00d?ng     or    propmy      npii~i4      8p00~011~04
               equlpnntior         thotran8Do*tlon~nah~ry
               them&.
                      -or .tho. p o o o OS thlr Ao f, t& e t la
                *proprt~.roq up"rl0g l~ololl8od    0qul aat* is
               lladkd    to (l).oil ,$&olde&pa&,       r2) how.-
               hold gob&e aa oord offiootaudtam  rrd equip-
               rot, (3) pipe uod .lnfho ooaotruotlonond
               aelntuenoe ot wotu limo sad pipe lln~a,an4
               (6)   oomoditloo      whisk     hy roooon   61 length,    rldthrwei&tr;
               hel&t, o%m, or other   ~hyaloel'oharootarr*qulr4
               the uao ec opaolal dov1oo11,f6ollitioo, or oquip-
               ment iOr @0k   lOBdin&  UILlOEding,
                                                 6nd tr*nSpOP
               totion..s..*
.   -                                                                                      245




        Hon.     Baaurord       A.    Joetor,    pogm 4




                         A   Unit&l       .tU@   Of   the   fOZ’O~Ob(l   provldan.   ln-
        bloeko      that the


        08 oeopo, Sea6 lnI.wotor t~ollltlu,     an6 the Ilke, in ooa-
        tleotlon4th  tbo ohlpplry:of llro poult        oa the other
        hen4,thourriorLlraoau4isa9              or3 t l8 0 ope01ell2.6
        motor~rri~.mhuwhorml           plokow      lrrdbwu~~rto
        $oa.ltrlln the ewdltloa la lKle h itla tenb r ed     en4lo o o p                     ted
        io rtr o no p a r taththhl*,
                                  t
                                  o n:
                                     la loopo.rit& foe4 ad ntor
        loooooorloo trurrlmhd by tJw sh$p Q. Wo think      that tko
        ~g o eet
               1 8
                 utltld
                      tc 4 o p o oPle
                                   B a tol~
                                          rr r iu’*~
                                                 p o a lt
                                wo,~~towe a spulU              motor vehblo     poeallorl~
        abptod       Tit tlampont8:1oa oi llw poultry.
                    to

                         Imvlow~th*~bowuuuor,wdonot6oalt
        nooeoauyto uumr yourotherqumtioru.                                  .
                         TmIatin(,tbottJl%*rtl8f~otorll~amwere your
        inqutrr,     wo ara




        JDD:rt